DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
 The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated  by Tryber et al. (US2016/0060887).
	Tryber et al. disclose; Regarding claim 1, an inspection system (robot 10 and sensor 520) comprising: an inspection vehicle (10) having a propulsion device (impeller) operable in an enclosed tank at least partially filled with a liquid medium (Abstract); at least one sensor (520) operable with the inspection vehicle; a control system (510) including an electronic controller in electronic communication with the inspection vehicle; and one or more maintenance tools (brushes) operable with the inspection vehicle (Figs 4-7C, 9); Regarding claim 16, a method for performing maintenance operations within a housing at least partially filled with a liquid, the method comprising: moving a liquid propelled inspection vehicle within the housing; sensing, with a sensor, a region within the housing that requires maintenance; and performing a maintenance procedure on the region with the inspection vehicle (Abstract; Figs 4-7C, 9); Regarding claim 23, an inspection and maintenance system comprising: an inspection vehicle maneuverable within a housing at least partially filled with a liquid medium; a control system operable for locating an area requiring maintenance and/or repair; and one or more Regarding claim 16, a method for performing maintenance operations within a housing at least partially filled with a liquid, the method comprising: moving a liquid propelled inspection vehicle within the housing; sensing, with a sensor, a region within the housing that requires maintenance; and performing a maintenance procedure on the region with the inspection vehicle (Abstract; Figs 4-7C, 9), wherein the maintenance procedure includes repairing an outer surface and/or repairing a structural defect of a component within the housing ([0033],[0034]); Regarding claim 23, an inspection and maintenance system comprising: an inspection vehicle maneuverable within a housing at least partially filled with a liquid medium; a control system operable for locating an area requiring maintenance and/or repair; and one or more tools operably coupled with the inspection vehicle configured to perform a repair procedure and/or a maintenance procedure on a component surrounded by the liquid medium,  wherein the repair procedure includes repairing an outer surface and/or repairing a structural defect of the component surrounded by the liquid medium ([0027],[0033],[0034])(Abstract; Figs 4-7C, 9).
Tryber et al. disclose: Regarding claims 2 and 30, the one or more maintenance tools includes at least one of a suction pump ([0102]), a grasping device (arm 200 grasps brush 29), a cutting device, an impact device (hull), a magnet, a welder and a rotary tool; Regarding claims 3 and 24, wherein the one or more maintenance tools include suction pump ([0021]), and the suction pump (vacuum system) is in fluid communication with an inlet port formed in a housing of the inspection vehicle ([102]-[104]; Figs 5 ,6); Regarding claims 4 and 25, an outlet port formed in the housing of theinspection vehicle, the outlet port (41-46) in fluid communication with the inlet port ([0091]; Figs 7A-C); Regarding claim 5, the suction pump is operable for drawing in a quantity of the liquid with entrained solid particulate through Regarding claims 6,17,26, a filter (114) positioned proximate to the outlet port, the filter configured to trap solid particulate and permit liquid to flow therethrough ([0102]-[0104]; Figs 5, 6); Regarding claim 7, the one more  maintenance tool includes a suction pump, and the suction pump includes a rotatable impeller ([0021],[102]); Regarding claim 8, the impeller is operable to also provide a propelling thrust for the inspection vehicle within the liquid medium ([0091],[102]-[0104]; Figs 5-7C); Regarding claims 9 and 27, the one or more maintenance tools includes a repair apparatus ([0091],[0102]-[0104]; Figs 5-7C); Regarding claim 10, the repair apparatus incudes one or more injector nozzles coupled to the inspection vehicle([0091],[0102]-[0104]; Figs 5-7C brushes 21-14,29 compress water injector nozzles for injecting water onto the vehicle); Regarding claims 11 and 28, the one or more injector nozzles eject a liquid repair compound onto the damaged component ([0027], sensors are adapted to transmit the location of damage (debris) and to maneuver the vehicle to the location, such that a repair (cleaning) liquid compound (water) is ejected onto the debris; Regarding claims 15 and 20, the repair apparatus is operable to repair a structural defect, an outer surface defect and/or an insulation layer defect ([0091],[0102]-[0104j; Figs 5-7C; Brushes (21-24,29) are operable to repair (clean) a structural defect (debris), an outer layer and/or an insulation layer defect (cleaning of debris which have been deposited on the layer); Regarding claim 18, the maintenance procedure includes repairing an outer surface and/or repairing a structural defect of a component within the housing ([0091],[0102]-[0104j; Figs 5-7C; cleaning with brushes constitute repairing); and Regarding claim 20, the repairing includes ejecting a liquid compound from the inspection vehicle onto the component ([0091],[0102]-[0104]; Figs 5-7C; compound (water) ejection).



Allowable Subject Matter
Claims 19,21 and 22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1,3,7,11,16 and 23 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
See the Office action.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN C HONG whose telephone number is (571)272-4529.  The examiner can normally be reached on M-F 9:00-18:00, First Friday Off.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on 571-272-4546.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOHN C HONG/               Primary Examiner, Art Unit 3726